DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-39 are pending in this office action and presented for examination. Claims 1-20 are newly cancelled by the preliminary amendment received January 20, 2022. 

Claim Objections
Claims 30-32 and 34-39 are objected to because of the following informalities.  Appropriate correction is required.
In claim 30, line 1, “comprises” should be “comprising”.
Claims 31-32 are objected to for failing to alleviate the objection of claim 30 above.

In claim 34, line 1, a comma should be inserted before “wherein”.
Claims 35-37 are objected to for failing to alleviate the objection of claim 34 above.

In claim 35, line 1, a comma should be inserted before “wherein”.
In claim 35, line 1, “respective size indicator value” should be “the size indicator value”.

In claim 36, line 2, “respective size indicator value by” should be “the size indicator value by”.
In claim 36, lines 2-3, “respective size indicator value received from a preceding logic block” should be “a size indicator value received from a preceding logic block”.

In claim 37, line 2, “respective size indicator value by” should be “the size indicator value by”.
In claim 37, lines 2-3, “respective size indicator value received from a preceding block” should be “a size indicator value received from a preceding block”. (Also note that “block” is not preceded by “logic” in claim 37, in contrast to claim 36.)

In claim 38, line 1, a comma should be inserted before “further”. (For example, see claim 23, line 1, and claim 30, line 1).
In claim 38, line 2, a word such as “one” or “logic block” should follow “individual”. (See claim 23, line 3, for example.)
In claim 38, line 3, a word such as “one” or “logic block” should follow “individual”. (See claim 23, line 3, for example.)
In claim 38, line 6, a word such as “one” or “logic block” should follow “individual”. (See claim 23, line 3, for example.)
Claim 39 is objected to for failing to alleviate the objections of claim 38 above.

In claim 39, line 2, “comprising” should be “comprises”.
In claim 39, line 3, a word such as “one” or “logic block” should follow “individual”. (See claim 23, line 3, for example.)
In claim 39, line 6, a word such as “one” or “logic block” should follow “individual”. (See claim 23, line 3, for example.)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the first logic block … receive respective individual ones of the two or more instruction syllables and generate respective output signals” in claim 21; “the second logic block receive respective individual ones of the two or more instruction syllables and generate respective output signals, … the second logic block outputs a boundary of the instruction based at least in part on output signals of the first logic block” in claim 21; “controlling logic block configured to generate two or more decoupler control signals individually coupled to corresponding individual ones of the two or more logic blocks” in claim 23; “test logic block” in claim 33; “size testing logic block” in claim 33; “carryover storage entity … that receives a LENCARRY signal … and wherein the LENCARRY signal is transmitted by the carryover storage entity …” in claim 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure of the aforementioned first logic block is a circuit (see [0042]). The corresponding structure of the aforementioned second logic block is a circuit (see [0042]). The corresponding structure of the aforementioned controlling logic block is a circuit (see [0042]). The corresponding structure of the aforementioned test logic block is a circuit (see [0042]). The corresponding structure of the aforementioned size testing logic block is a circuit (see [0042]). The corresponding structure of the aforementioned carryover storage entity is one or more storage elements and an output LCO coupled to the one or more storage elements (see [0078]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the first logic block and the second logic block receive respective individual ones of the two or more instruction syllables” in lines 4-5. However, FIG. 2 and FIG. 4A, for example, appear to convey that a logic block receives LEN positioned bit(s) of the syllables, rather than the syllables as a whole. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. Therefore, because the aforementioned limitation appears to conflict with the specification in the manner explained above, the claim is indefinite. 
Claim 21 recites the limitation “the instruction” in line 7. However, there is insufficient antecedent basis for this limitation in the claims. Note that the limitation “the respective output signals indicating a last syllable of an instruction” as recited in claim 21, lines 5-6, is being interpreted to mean that a first output signal indicates a last syllable of a first instruction, and a second output signal indicates a last syllable of a second instruction (rather than both output signals indicating a same last syllable for a same instruction), and therefore it is unclear as to which instruction “the instruction” of claim 21, line 7, has antecedent basis to. Note that this limitation is also recited in claim 30, line 2 (two times); claim 31, line 2; and claim 32, line 1. 
Claim 21 recites the limitation “the second logic block outputs a boundary of the instruction based at least in part on output signals of the first logic block” in lines 6-8. However, the specification (e.g., paragraph [0093]) does not appear to disclose both a) the second logic block outputs a boundary of the instruction based in part on output signals of the first logic block, and b) the second logic block outputs a boundary of the instruction based fully on output signals of the first logic block. (Note that both “a)” and “b)” are necessitated by the claim language in view of the use of the “at least in part” language.) A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. Therefore, because the aforementioned limitation appears to conflict with the specification in the manner explained above, the claim is indefinite.
Claims 22-39 are rejected for failing to alleviate the rejections of claim 21 above.

Claim 28 recites the limitation “the second logic block is decoupled from the first logic block in response to the two or more decoupler control signals” in lines 1-2. However, the specification (e.g., [0072]) does not appear to disclose a second logic block being decoupled from a first logic block in response to plural decoupler control signals. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. Therefore, because the aforementioned limitation appears to conflict with the specification in the manner explained above, the claim is indefinite.
Claim 29 is rejected for failing to alleviate the rejection of claim 28 above. 

Claim 29 recites the limitation “the second logic block is decoupled from the first logic block in response to the two or more decoupler control signals” in lines 1-2. However, the specification (e.g., [0072]) does not appear to disclose a second logic block being decoupled from a first logic block in response to plural decoupler control signals. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. Therefore, because the aforementioned limitation appears to conflict with the specification in the manner explained above, the claim is indefinite.

Claim 33 recites the limitation “an enhanced logic block” in line 2. However, the metes and bounds of this limitation are unclear. However, the claim does not particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant, because it would not be clear to a hypothetical person possessing the ordinary level of skill in the pertinent art whether a particular logic block would be considered to be "enhanced". What one considers to be “enhanced” may vary from one person to another.
Claim 33 recites the limitation “at least one of the two or more logic blocks is selected from the group consisting of a test logic block, an enhanced logic block, a size testing logic block, and a composite logic block” in lines 1-3. However, the specification does not appear to disclose M logic blocks of N logic blocks, where M < N (e.g., just one logic block of the two or more logic blocks), being selected from the aforementioned group (which is encompassed by the claim language in view of the “at least” language). As one example, the specification does not appear to disclose some logic blocks being test logic blocks and other logic blocks being size testing logic blocks. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. Therefore, because the aforementioned limitation appears to conflict with the specification in the manner explained above, the claim is indefinite.
Claim 33 recites the limitation “The instruction demarcator of claim 21, wherein at least one of the two or more logic blocks is selected from the group consisting of a test logic block, an enhanced logic block, a size testing logic block, and a composite logic block” in lines 1-3. Claim 21, upon which claim 33 is dependent, recites the limitation “the second logic block outputs a boundary of the instruction based at least in part on output signals of the first logic block” in lines 6-8. However, the specification does not appear to disclose, in an embodiment entailing [a plurality of] “output signals” of the first logic block (as conveyed in the aforementioned portion of claim 21), the first logic block being any of a test logic block, an enhanced logic block, a size testing logic block, and a composite logic block, as some of the aforementioned logic blocks appear to only have one output signal. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. Therefore, because the aforementioned limitation appears to conflict with the specification in the manner explained above, the claim is indefinite.

Claim 38 recites the limitation “the LENCARRY signal is transmitted by the carryover storage entity in a second time cycle succeeding the time boundary, to a foremost individual of the two or more logic blocks as respective second input” in lines 5-7. However, the metes and bounds of the claim are indefinite, in view of the “respective” language. For example, “respective” can be defined as “belonging or relating separately to each of two or more people or things”; however, there does not appear to be multiple LENCARRY signals or multiple second inputs recited.
Claim 39 is rejected for failing to alleviate the rejection of claim 38 above.

Claim 39 recites the limitation “wherein the two or more logic blocks are configured to individually generate a value on the size indicator signal” in lines 3-4. However, the specification (for example, the portion of the specification corresponding to FIG. 7A) does not appear to show two or more logic blocks individually generating a value on a same size indicator signal. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. Therefore, because the aforementioned limitation appears to conflict with the specification in the manner explained above, the claim is indefinite.
Claim 39 recites the limitation “the foremost individual of the two or more logic blocks that is configured to receive the value” in lines 6-7. However, there is insufficient antecedent basis for this limitation in the claims. Note that while a foremost individual of the two or more logic blocks has been previously recited, a foremost individual of the two or more logic blocks that, in particular, is configured to receive the value, has not yet been recited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grochowski et al. (US 5450605) discloses the use of end bits or boundary markers to indicate the end or beginning of an instruction (see col. 5, lines 6-18) so that two instructions can be simultaneously decoded (see col. 2, lines 30-40). This teaching is relevant to the claimed determining a length of instructions and at least one boundary.
Brown et al. (US 5600806) discloses supplying multiple variable length instructions simultaneously (see col. 2, lines 34-44). This teaching is relevant to the claimed determining a length of instructions and at least one boundary.
Narayan et al. (US 5852727) disclose of an instruction scanning unit for locating instructions via parallel scanning of start and end byte information (see col. 5, line 60 to col. 6, line 4).
Zaidi (US 6032250) discloses of identifying instruction boundaries using end byte markers (col. 2, lines 1-6) in a high frequency manner (col. 2, lines 26-29). This teaching is relevant to the claimed determining a length of instructions and at least one boundary.
Tran et al. (US 6049863) disclose setting an end bit if a byte is the last byte of an instruction (col. 3, lines 2-3). This teaching is relevant to the claimed determining a length of instructions and at least one boundary.
Theogarajan et al. (US 6308257 B1) discloses reducing delays from the inherently serial nature of the generation of boundary markers for an instruction stream including variable-length instructions (see col. 21, lines 52-57). This teaching is relevant to the claimed determining a length of instructions and at least one boundary.
Miller et al. (US 6405303 B1) disclose wide parallel decoding of variable-length instructions (see col. 3, lines 11-16). This teaching is relevant to the claimed determining a length of instructions and at least one boundary.
Homewood et al. (US 20020087848 A1) disclose instruction syllables (see [0051]). This teaching is relevant to the claimed syllables.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182